Continuation of Advisory Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of Box 3: The proposed amendments will not be entered, as they touch on the merits of the case and Applicant as not sufficiently shown why said amendments are necessary after prosecution is closed, see 37 C.F.R. § 1.116. The proposed amendments do not appear to place the case in better form for appeal, and appear to not meaningfully impact the scope of the claims 15 and 19 as the presence of the composition in the culture dish was implied by existing cultivating step. 
In so much as an update of the search does not appear to be necessitated by the proposed amendments at this time, the after-final reply will be considered under pre-pilot practice.

Continuation of Box 12: Applicant’s arguments on pages 7-17 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
	On pages 7-8 of the reply, Applicant alleges that the term “peptide-mimetic” and must be construed to mean small protein-like biomolecules designed to mimic a specific peptide. This is not found persuasive because while Applicant may be their own lexicographer (see M.P.E.P. § 2111), there is no special definition of “peptide-mimetic” in the specification, and Applicant has not presented any evidence that Applicant’s interpretation of “peptide mimetic” must necessarily be the plain meaning of this term. It is noted that any “peptide-biomolecule conjugate” and/or “hydrogel-peptide conjugate” would be reasonably definite, this is not what is presently claimed and the examiner cannot import limitations from the specification into the claims. See M.P.E.P. § 2111.01 (II). The indefiniteness rejection of record is over “mimetic” as a relative term whose meaning is vague even when read in light of the specification. 
	Amendments to claim 30 to resolve the 35 U.S.C. § 112(b) rejection of record, presented alone and without any other amendments that otherwise touch on the merits of the case, could be considered in a subsequent after-final reply to place the case in better condition for appeal.
	On pages 9-10 of the reply, Applicant alleges Athanasiou is defect and not capable of meeting “immobilized on a matrix either by covalent bonds or mechanical and/or electrostatic interactions” as set forth in claims 15 and 19. This is not found persuasive for several reasons. First, Athanasiou teaches the same method steps as claim 15 and 19, and so absent any showing to the contrary Athanasiou inherently meets the embodiment of mechanical enzyme trapping in collagen secreted by Athanasiou’s primary chondrocytes, see M.P.E.P. § 2112. Second, Applicant has not furnished any additional evidence that the examiner’s interpretation of the scope of claims 15 and 19 is otherwise unreasonable and that Athanasiou’s enzymes could not be suspended in the collagen matrix secreted by Athanaisou’s primary chondrocytes, see M.P.E.P. § 2111. Third, the allegation that Athanasiou is inoperability is not persuasive because 1), the prior art is presumed operable absent any showing to the contrary, and 2) the allegation is only the argument of counsel and are unsupported by an appropriate affidavit or declaration at this time, see M.P.E.P. § 716.07 and 2121.
On pages 10-11 of the reply, Applicant alleges that Weltin is defective because the glucose oxidase and lactose oxidase of Weltin is deposited in a chamber allegedly “outside” of the culturing chamber. This is not found persuasive of error because Weltin’s cell culture device comprises multiple chambers fluidly connected to each other, and because claims 15 and 19 only recite “a container for cells”, which does not structurally differentiate the claims from the cited teachings of Weltin and particularly from Weltin’s cell culturing device. Applicant is relying on unclaimed features (i.e. the enzymes capable of catalyzing the reduction of oxygen in direct physical contact with the cells), and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	On page 11 of the reply, Applicant alleges that Yu is deficient by not teaching depositing the composition of claim 15 and 19 into a cell culture chamber. Notwithstanding the non-entry of the instant amendments, this argument is not found persuasive of error because Yu expressly teaches that the AGS cells and the glucose oxidase (GO)-immobilized silica are in direct physical contact with each other in methods of cell culture (see the first paragraph under “Methods” on p360 and the paragraph spanning both columns on p361), thus implying a cell culture container and so anticipating claims 15 and 19 at this time. 
On pages 11 and 12 of the reply, Applicant alleges that Cheng is defective by not teaching any spatial control of an oxygen gradient and not depositing the composition of claim 15 and 19 into a cell culture chamber, and not culturing the cells. Notwithstanding the non-entry of the instant amendments, this argument is not found persuasive of error because Cheng clearly and unambiguously teaches culturing multidrug resistant breast cancer cells in vitro with culture medium and glucose oxidase trapped/encapsulated within alginate-chitosan microspheres (GOX-MS) (particularly see subheading 2.7, where the GOX-MS are contacting to cancer cells in a medium). Similar to other references of record, Cheng teaches every step of claims 15 and 19, and so any changes to the spatial oxygen gradient as claimed is simply the inherent outcome of Cheng’s methods absent any showing to the contrary as the glucose oxidase of Cheng is immobilized on microspheres, see M.P.E.P. § 2112.
On pages 12 and 13 and again on page 14 of the reply, Applicant alleges that Misun is defective by not teaching depositing the composition of claim 15 and 19 into a cell culture chamber. This is not found persuasive of error because Misun’s cell culture device cultures the cells in the hanging drop configuration where the cells are fluidly in contact with the substrate surface comprising glucose oxidase or lactose oxidase (e.g. Fig. 2) and because claims 15 and 19 only recite “a container for cells”, which does not structurally differentiate the claims from the cited teachings of Misun and particularly from Misun’s cell culturing device at this time.
On pages 13 and 14 of the reply, Applicant appears to allege that Misun is not capable of generating an oxygen gradient. This is not found persuasive for several reasons. First, Misun teaches the same method steps as claim 15 and 19, and so absent any showing to the contrary Misun inherently meets the limitation of spatial oxygen absent any showing to the contrary, see M.P.E.P. § 2112. Second, the allegation that Misun is inoperability is not persuasive because 1), the prior art is presumed operable absent any showing to the contrary, and 2) the allegation is only the argument of counsel and are unsupported by an appropriate affidavit or declaration at this time, see M.P.E.P. § 716.07 and 2121. Misun clearly teaches an enzymatic reaction comprising glucose oxidase or lactose oxidase, which would reduce oxygen to hydrogen peroxide and thus generate a spatial oxygen gradient relative to the location of the immobilized enzymes.
On page 15 of the reply, Applicant alleges that Misun is defective as the purpose of Misun is not directed towards the studying/monitoring the cells into a modified culture environment. This is not found persuasive of error and is confusing because Misun as cited teaches the single cultivating step of claims 15 and 19, is capable of generating spatial oxygen gradients thus controlling said gradients (absent some showing to the contrary, and so necessarily meets the preamble of claim 1 of controlling a chemical microenvironment in vitro. 
As a whole, the separate arguments over the cited prior art as applied under 35 U.S.C. § 102 belies the broad scope of at least claims 15 and 19 and the absence of any proposed amendment that otherwise narrows the scope of the cell culture device used in the claimed methods, the cells of the claimed methods, and/or the enzymes capable of reducing oxygen and producing an oxygen gradient of the claimed methods that would otherwise disqualify the cited prior art as applied under 35 U.S.C. § 102.
	Applicant’s arguments on pages 16-17 of the reply are acknowledged, but not found persuasive of error. Applicants rely on arguments traversing the above rejection of claims 15 and 19 over Weltin and separately over Cheng under 35 U.S.C. § 102 to traverse the rejection of claims 33 and 21 respectively under 35 U.S.C. § 103. Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion
Claims 15-21 and 25-33 remain finally rejected as set forth in the Office Action dated 3/04/2022. Claims 22-24 remain withdrawn from consideration.

/Sean C. Barron/Primary Examiner, Art Unit 1653